EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ClearOne Communications, Inc. We consent to the incorporation by reference in Registration Statements Nos. 333-148789 and 333-137859 of ClearOne Communications, Inc. on Form S-8 of our audit report dated August 21, 2006, appearing in this Annual Report on Form 10-K/A-2 of ClearOne Communications, Inc. for the year ended June 30, 2008. /s/ Hansen Barnett & Maxwell, P.C. HANSEN BARNETT & MAXWELL, P.C. Salt Lake City, Utah October 5, 2009
